MORRIS, Judge.
We affirm the trial court’s order denying the motion to join or substitute as a real party in interest filed by Trustbiz, LLC. See Bonafide Props. v. Wells Fargo Bank, N.A., 41 Fla. L. Weekly D158, 198 So.3d 694, 2016 WL 145809 (Fla. 2d DCA Jan. 13, 2016); Whitburn, LLC v. Wells Fargo Bank, N.A., 190 So.3d 1087 (Fla. 2d DCA 2015). We dismiss the portion of the appeal seeking review of the final judgment of foreclosure entered in favor of JP Morgan Chase Bank, N.A. See Mkt. Tampa Invs., LLC v. Stobaugh, 177 So.3d 31, 32 (Fla. 2d DCA 2015).
Affirmed in part; dismissed in part.
CASANUEVA and KHOUZAM, JJ., Concur.